

Exhibit 10.61



RadioShack Corporation Logo [rslogo.jpg]

300 RadioShack Circle
Mail Stop #CF5-119
Fort Worth, Texas  76102-1964
Office 817-415-3020
Fax 817-415-2490
May 20, 2009






Sharon S. Stufflebeme
2200 Highland Meadows Drive
Colleyville, TX 76034


Dear Ms. Stufflebeme:


It is our pleasure to extend a contingent offer of employment to you to join the
RadioShack team as    Senior Vice President – Chief Information Officer
reporting to Julian Day, Chairman and Chief Executive Officer.  This offer is
contingent upon the satisfactory completion of a background investigation which
includes criminal and reference check information.  The specifics of this
employment offer are set forth below.  The Company reserves the right to modify
these compensation and benefit plans at anytime without legal consideration or
notice.
 
Base Salary
$13,461.53 bi-weekly ($350,000 annualized)



Target Bonus
Your target bonus opportunity will be 70% of base salary and will be based on
company performance metrics.  This bonus opportunity will be prorated for
2009.  We agree to guarantee your 2009 bonus, payable in 2010, at a minimum of
$75,000.  In order to receive any payment under the Company’s annual bonus plan,
you must be employed on the bonus payment date.



Sign-on
$25,000 taxable income which will be paid as soon as practical upon reporting to
work.  In the event you voluntarily terminate your employment with RadioShack
within your first twelve months of employment, you must reimburse the Company
for 100% of the amount of the sign-on bonus paid to you.



Long Term Incentive
You will participate in the 2009 Long Term Incentive Plan - 3 Year Plan.

This plan is for the fiscal (calendar) years 2009, 2010 and 2011, payable in
2012.  The target for this plan is $245,000 which will be prorated.


Equity
You will be eligible for annual grants of restricted stock and stock options
commensurate with your position.  These grants are normally made during the
first quarter of the calendar year.

 
 

 Vacation  
You will be eligible for vacation benefits based on continuous employment as
follows:
■  4 weeks upon hire, prorated to the end of the calendar year ■  4 weeks on
each successive January 1 through 20 years ■  5 weeks on each successive January
1 following 20 years

 



 





 
 

--------------------------------------------------------------------------------

 
 
 
Sharon S. Stufflebeme
May 20, 2009
Page 2


 
Health & Welfare Plans
You will be eligible for the basic group medical, dental, vision, life, AD&D,
disability, and flexible reimbursement plans 6 months following your first day
of employment.  In addition, you may cover your lawful spouse, same or opposite
sex domestic partner, and eligible children.  You will receive enrollment
information shortly after you have reported for work.  You will be reimbursed
for COBRA payments made during your eligibility period.



401 (k) Plan
This plan is a qualified retirement plan with various investment options, which
allows participants to make a pre-tax contribution and receive a matching
contribution from the company of $1 for $1 up to a 4% contribution level that
vests immediately.  If you are 18 years of age or older and a non-temporary
employee, you are eligible to enroll and participate in the Plan as soon as your
first anniversary.  A complete set of enrollment materials will be provided
closer to your eligibility date.



Stock Ownership
Our shareholders and the investment community often analyze and measure the
commitment of management to the company through share ownership.  With this in
mind, our Board of Directors adopted an ownership policy for all officers.  At
your level you will be required to own RadioShack Corporation common stock
having a value equal to one and one-half times your base salary.  A review to
determine compliance with this policy will occur as of each December 31.  You
are not expected to reach this level immediately.



Other benefits for which you will be eligible include:
  §  
Officers’ Severance Program

§  
Executive Life

§  
Executive LTD



More detailed information about each of these benefits will be covered during
your new employee executive orientation.


This is a very exciting time to join RadioShack Corporation.  It is my hope that
after accepting this contingent employment offer, you will be available to
report for work no later than June 8, 2009.


Please sign, date and return this letter to me at your earliest convenience via
facsimile to 817-415-2490.  Meanwhile, if you have any questions, do not
hesitate to call me at 817-415-3020.


Welcome to RadioShack Corporation!


Sincerely,




Jana Freundlich
Vice President – Human Resources




Accepted:
 

 /s/  Sharon
Stufflebeme                                                                
 5/21/09  ______________________________________
 ____________________________________  Sharon
Stufflebeme                                                                 
 Date

 



--------------------------------------------------------------------------------